DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Upon entry of the amendment filed on 06/11/2021, Claim(s) 8 is/are amended and Claim(s) 1-7 and 9 is/are cancelled.  The currently pending and allowed claims are Claims 8 and 10-13.
STATEMENT OF REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
It is noted that the amendment of 06/11/2021 has mooted the 112 rejections; and
The most pertinent prior art known to the Examiner is listed on the attached forms PTO-892 and 1449.  As shown by Chen, Zhu, Kim and the newly-found reference by Davis, the close prior arts of record, graphene structures with wrinklesn and a multi-layered feature on a substrate are well-known.  It is noted that Davis discloses materials with various graphene topographies based on the desired end-products. However, none of the prior art of record including Chen, Zhu, Kim and Davis provides sufficient suggestion or motivation to arrive at a graphene material with the specific structural features such as the parallel orientation and the location of the wrinkles pattern in a concave region as required in the present claims (see pp 4-8 of applicant’s reply of 06/11/2021 for a detailed analysis).  Accordingly, the claimed invention, as a whole, would not have been obvious to one of ordinary skill in the chemical art. None of the prior art of record teaches, discloses or suggests a graphene material with the specific topography and structure in the manner as those recited the present claims.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”	

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571.272.1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TRI V NGUYEN/Primary Examiner, Art Unit 1764